Opinion issued December 22, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-01227-CV
____________

IN RE KORI LYNN UGALDE (PLOWMAN), Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Kori Lynn Ugalde (Plowman) has filed a petition for a writ of
mandamus complaining of allegedly improperly rendered orders by which the trial
court, Judge Kern,


 modified the final decree of divorce signed on August 6, 2004. 
Relator has also filed motions requesting temporary, emergency relief, by which she
seeks to reinstate the provisions of the decree signed on August 6, 2004.  On
December 14, 2004, and December 17, 2004 we issued orders staying the underlying
proceedings in the trial court until December 22, 2004.  On December 21, 2004,
relator filed a motion to extend emergency stay and for temporary relief.
          Having no record before us demonstrating that the trial court has modified the
divorce decree signed on August 6, 2004, we deny the petition for a writ of
mandamus, lift the stays that will expire on December 22, 2004, and deny relator’s
motion to extend emergency stay and for temporary relief.  
 
 
Elsa Alcala
Justice

Panel consists of Chief Justice Radack and Justices Keyes and Alcala.